DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kauschke et al. US Patent Application Publication 2015/0314560.


As to claim 1, Kauschke teaches a nonwoven fabric capable of being used for a liquid permeable sheet of an absorbent article - Kauschke teaches nonwoven may be aperture to improve fluid permeability (paragraph 0064), which would be obvious to use the nonwoven as a top sheet layer. Additionally, Kauschke teaches the nonwoven can be used as an acquisition distribution layer (paragraph 0073), which requires fluid permeability.  The nonwoven fabric has a thickness direction and a planar direction (Figure 1), and a first surface and a second surface as shown in Figures 6A-6C, the nonwoven fabric includes thermoplastic resin fibers (paragraphs 0036, 0037 0039), and 

Kauschke does not specifically teach the nonwoven fabric comprises a plurality of gaps that are adjacent to first regions of each of the plurality of fiber masses that are facing the first surface, and each of the plurality of fiber masses are not joined with the thermoplastic resin fibers. However, Kauschke teaches the nonwoven has three-dimensional relief surfaces (paragraph 0008, Figures 6A-6C) and a pulp layer fillers the voids of the relief structure of a nonwoven web (Figure 5, paragraph 0057). Kauschke teaches the nonwoven is frangible bonded and the nonwoven/pulp composite is embossed to form the three-dimensional surface and the composite is hydroentangled.  The hydroentangling process acts to push the pulp away from the bonded regions (paragraphs 0045-0046).  Kauschke teaches the pulp is pushed into the open areas of the pattern resulting in a softer, loftier fabric (paragraph 0046).  Therefore, it would have been obvious to provide the claimed structure since Kauschke teaches the general concept of a three-dimensional structure having gaps on a surface and combined with pulp material, which provides the fiber masses and where the fiber masses are in open areas on the pattern to provide a soft hand which is in the same environment and solves the same problem as the present invention (paragraph 0057).As to claim 2, Kauschke teaches the nonwoven fabric comprises a matrix that includes at least thermoplastic resin fibers (paragraph 0013), and a plurality of fiber masses dispersed in the matrix (paragraphs 0016, 0019, 0040-0041, 0046). As to claim 3, the outer edge of the gaps in the plane direction is present on an outer side than an outer edge of the fiber masses in the planar direction (Figure 5, paragraph 0057). As to claim 4, the nonwoven fabric further comprises gaps adjacent to second regions that face the second surfaces of at least some of the plurality of fiber masses – Kauschke teaches the relief structure consisting of grooves, valleys, cups, bowls, etc. (paragraph 0058; Figures 5 and 6A-6C).  The fiber masses are in the pulp layer which has a second surface that faces the first surface of the nonwoven relief structure 6 (Figure 5) As to claim 5, the thermoplastic resin fibers are joined together (paragraph 0037). As to claim 7, Kauschke teaches using short staple fibers (pulp) which have a shorter average fiber length than the continuous fibers of a spun bond nonwoven to produce the three-dimensional relief surface (paragraphs 0009, 0035, 0036)As to claim 8, Kauschke incorporates by reference (at paragraph 0044), Putnam et al. USPN 6903034 who teaches a hydroentangled nonwoven comprising organic pulps (cotton) (col. 12, lines 64-67). 
As to claim 9, Kauschke does not specifically teach cellulosic fibers include organic In re Lashing, 125 USPQ 416.
As to claim 10, Kauschke teaches the nonwoven fabric has a multilayer structure (paragraph 0040). Since the nonwoven composite can be used a top sheet for an absorbent article as discussed in claim 1 above, the nonwoven for use as a top sheet has a skin side layer with a skin-contacting surface on the outer surface, and the nonwoven fabric comprises the plurality of fiber masses in a layer other than the skin side layer as Kauschke teaches the three-dimensional structure of the composite reduces the surface area that comes into contact with a user’s fingers for an improved sense of dryness (paragraph 0071), thus this structure is present on the outer surface of the composite when employed as top sheet in an absorbent article.  Additionally, Kauschke teaches the nonwoven can be used as an acquisition distribution layer which is a layer other than the skin side layer (paragraph 0073).
As to claim 11, Kauschke teaches the nonwoven fabric comprises a plurality of protrusions protruding in a direction from the first surface toward the second surface, and a plurality of depressions or dent3ed portions that are depressed or dented in a . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kauschke as applied to claim 1 above in view of Srinivasan et al. USPN 6025050.  Kauschke teaches the present invention substantially as claimed.  Kauschke teaches a cellulose and thermoplastic nonwoven, but does not teach the claimed combined percentage of cellulose.  Srinivasan teaches an apertures nonwoven laminate for an outer layer in hygienic articles, the nonwoven comprising matrixes of thermoplastic and cellulose fibers for strength and softness, where the blend comprises cellulose of 33%, which is in the claimed range (Srinivasan col. 10, lines 32-42).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the composite of Kauschke with cellulose in the range taught in Srinivasan since both nonwovens are used in the same environment of wipes and absorbent articles to solve the same problem of providing softness to the material (Srinivasan col. 9, lines 30-32). 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.11,026,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

	.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781